United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10144
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                         DAVID EARL KATES,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:97-CR-42-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Earl Kates, federal prisoner #30428-077, appeals from

the denial of his motion for reduction of his sentence.     He argues

that his offense level under United States Sentencing Guidelines §

4B1.1 was incorrectly calculated.   Because the district court was

without authority to modify the imposed term, the denial of the

motion for a sentence reduction is AFFIRMED.     See United States v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10144
                               -2-

Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997).   Kates’ motion to

file his reply brief out-of-time is GRANTED.